           Case 1:18-vv-01156-UNJ Document 71 Filed 09/09/20 Page 1 of 2




In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

********************     *
DEREK ROBERTS, as personal
                         *
Representative of the Estate of
                         *
WILLIE ROBERTS, JR., deceased,
                         *
                         *                         No. 18-1156V
             Petitioner, *                         Special Master Christian J. Moran
                         *
v.                       *                         Filed: August 12, 2020
                         *
SECRETARY OF HEALTH      *                         Stipulation; influenza (“flu”)
AND HUMAN SERVICES,      *                         vaccine; transverse myelitis
                         *                         (“TM”).
                         *
             Respondent. *
******************** *

Theodore J. Hong, Maglio Christopher & Toale, Seattle, WA, for Petitioner;
Voris E. Johnson, United States Dep’t of Justice, Washington, DC, for Respondent.

                             UNPUBLISHED DECISION1

       On August 12, 2020, the parties filed a joint stipulation concerning the
petition for compensation filed by Derek Roberts on behalf of his deceased father
Willie Roberts, Jr., on August 8, 2018. Petitioner alleged that the influenza (“flu”)
vaccine Mr. Roberts received on September 24, 2014, which is contained in the
Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), caused him to suffer
transverse myelitis (“TM”). Petitioner further alleges that Mr. Roberts suffered the
residual effects of this injury for more than six months. Petitioner represents that
there has been no prior award or settlement of a civil action for damages on Mr.
Roberts’s behalf as a result of his condition.

       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
           Case 1:18-vv-01156-UNJ Document 71 Filed 09/09/20 Page 2 of 2




      Respondent denies that the vaccines either caused or significantly
aggravated Mr. Roberts’s alleged injury or any other injury.

      Nevertheless, the parties agree to the joint stipulation, attached hereto. The
undersigned finds said stipulation reasonable and adopts it as the decision of the
Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       A lump sum payment of $125,000.00 in the form of a check payable to
       petitioner, Derek Roberts, as Administrator of the Estate of Willie
       Roberts, Jr. This amount represents compensation for all damages that
       would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 18-1156V according to this decision
and the attached stipulation.2


       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2
